Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NOTICE OF ALLOWANCE in response to the applicant’s amendments dated 4/22/2022.

The Terminal Disclaimer that was filed 4/22/2022 has been approved by the USPTO.

The changes to the specification 4/22/2022 are approved by the Examiner.

The newly submitted drawing changes dated 4/22/2022 have been approved by the Examiner and annotated copies are herein attached.

Claims 1, 3-7, 11-18, and 21-22 are allowable.

The following is an examiner’s statement of reasons for allowance:  with respect to claim 1, the recitation of a sensor unit comprising a garage door sensor, a frame comprising an aperture that is secured to one side of an opening of a garage door and connected to the frame, a cover comprising a slot configured to accommodate at least a portion of the garage door sensor, a fastener secured to the garage door sensor and extending through the slot and the aperture, and a nut  secured to the fastener with the cover and garage door sensor being connected to the frame is removeable and permits adjustment of the cover relative to the garage door sensor is seen as an unobvious improvement over the art of record and with respect to claim 16, the recitation of a sensor unit comprising a frame secured to a track or wall on one side of an opening for a garage door, a garage door sensor is connected to the frame and comprises a housing and a sensor with a gap defined by a least a portion of the housing and at least a portion of the sensor, and a cover sized to extend about and beyond the sensor to at least partially shape the sensor from sunlight during daylight hours and the cover further comprises a sidewall which provides a friction fit within the gap to removably secure the cover to the garage door sensor is seen as an unobvious improvement over the art of record, and with respect to claims 21 and 22 (newly added and both similar in scope), the recitation of a sensor unit comprising a garage door sensor, a frame secured to one side of an opening which houses a garage door and the garage door sensor is connected to the frame, a cover accommodates at least a portion of the garage door sensor and the cover is secured to the garage door sensor in such a way as to be removable, a protrusion is provided in a housing of the garage door sensor about a photo eye, and a gap is defined by a rear surface of the protrusion and a front surface of the housing and the cover further comprises a hollow cylindrical shape having a rear surface and an aperture which accommodates the garage door sensor and the rear surface of the cover has a thickness which provides a friction fit within the gap is seen as an unobvious improvement over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/           Primary Examiner, Art Unit 3634